In an action for a divorce, the plaintiff wife appeals from so much of an order of the Supreme Court, Rockland County, entered March 13, 1978, as, upon her motion to strike defendant’s demand for a bill of particulars, failed to grant the relief in its entirety. Order modified by adding thereto a provision striking Items Nos. 1, 5, 7 and 10 from defendant’s demand for a bill of particulars. As so modified, order affirmed insofar as appealed from, without costs or disbursements. Items Nos. 1 and 5 of defendant’s demand for a bill of particulars seek matter which is also sought in other paragraphs of the demand. To that extent, those two paragraphs are burdensome and they should be stricken (see 6 Carmody-Wait 2d, NY Prac, Bills of Particulars, § 36:20). Items Nos. 7 and 10 seek the names of the issue of the marriage who were allegedly present during acts of cruelty by defendant. A party will not be compelled to state the names of his witnesses. Titone, J. P., Suozzi, Shapiro and Cohalan, JJ., concur.